United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2680
                                    ___________

Maureen C. Sewall,                       *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
John G. Csernansky, M.D.,                *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: May 23, 2007
                                 Filed: May 29, 2007
                                  ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Maureen Sewall appeals from the district court’s1 dismissal of her pro se civil
complaint for lack of subject matter jurisdiction. Upon de novo review, see Osborn
v. United States, 918 F.2d 724, 730 (8th Cir. 1990), we conclude that the district court
correctly dismissed Sewall’s complaint against Dr. Csernansky for the reasons
explained by the district court.




      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
      Accordingly, we affirm the district court’s decision. See 8th Cir. R. 47B. We
also deny as moot appellee’s pending motion to dismiss.
                      ______________________________




                                        -2-